Citation Nr: 0916159	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-05 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right knee 
disability secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which included the issue of service connection for 
bilateral hearing loss.  An October 2007 rating decision 
granted service connection for bilateral hearing loss and 
assigned a noncompensable rating effective November 5, 2004; 
a 30 percent rating was assigned by rating decision in 
September 2008.  Consequently, the issue of service 
connection for bilateral hearing loss is no longer part of 
the Veteran's appeal.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2009 on the issues listed on the title page, and a transcript 
of the hearing is of record.  


FINDINGS OF FACT

1.  The initial evidence of a right shoulder disability is 
many years after service discharge, and the evidence does not 
show a right shoulder disability due to service.

2.  The initial evidence of a low back disability is many 
years after service discharge, and the evidence does not show 
a low back disability due to service.

3.  The initial evidence of a left knee disability is many 
years after service discharge, and the evidence does not show 
a left knee disability due to service.

4.  The initial evidence of a right knee disability is many 
years after service discharge, and the evidence does not show 
a right knee disability due to service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A low back disability was not incurred in or aggravated 
by service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

3.  A left knee disability was not incurred in or aggravated 
by service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  A right knee disability was not incurred in or aggravated 
by service or service-connected disability nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in December 2004, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in December 2006.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in January 2009.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2008).  

As will be noted below, the Veteran's service treatment 
records have not been located, and are presumed to have been 
destroyed by fire at the National Personnel Records Center in 
1973.  The law provides that if potentially relevant records 
are unavailable, and that they may have been destroyed while 
in the possession of the Government, the duty to assist is 
heightened and VA is obligated to advise the claimant of 
alternative forms of evidence that can be developed to 
substantiate the claim, including but not limited to "buddy 
certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 
261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. 
App. 362 (2005) (Remanding claim to the Board to address VA's 
duty to "exercise greater diligence in assisting the 
appellant with the development of evidence in support of his 
claim where medical records were lost while in VA custody." 

The Veteran was advised in writing by VA in December 2004 of 
potential alternative sources of information that could 
substantiate his claim, in accordance with Dixon, supra. 
Further, during the January 2009 hearing, the Veteran and 
undersigned discussed whether there was any outstanding 
evidence not submitted by the veteran that would substantiate 
the claim, including letters of commendation and relevant 
photos.  See transcript, pages 12-14.  

Given these matters of record, VA has clearly complied with 
its duty to notify the veteran of alternative sources of 
substantiating information and of that of hearing officers to 
suggest any evidence the veteran had overlooked.  See Stuckey 
v. West, 13 Vet. App. 163 (1999); Constantino v. West, 12 
Vet. App. 517 (1999) ((Relative to the regulatory duty of 
hearing officers under 38 C.F.R. § 3.103(c)(2), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)); 
Garlejo v. Derwinski, 2 Vet. App. 619 (1992). 





Analysis of the Claims

The Veteran seeks service connection for disabilities of the 
right shoulder, low back, and knees due to service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if the disorder is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events. See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

As previously reported, the Veteran's service treatment 
records are unavailable and appear to have been destroyed by 
fire, as noted in a July 2005 VA Memorandum.  The only 
service-related records on file are copies of Morning Reports 
(DA Form 1) dated in May, July and August 1953, which do not 
provide any specific information on disability.

In light of the absence of the Veteran's service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

However, the unavailability of the Veteran's service 
treatment records does not free him from the requirement that 
he provide evidence that he currently has a disability that 
is causally related to service.  The presumed loss or 
destruction of Government records does not create an 
"adverse presumption" against the Government.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Cromer v. 
Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 455 F.3d 
1346 (2006).

The evidence on file consists of private and VA treatment 
records dated from February 1961 to August 2006, lay 
statements dated in February 2005 and May 2006, a December 
2006 VA examination report, a January 2009 transcript of the 
Veteran's personal hearing, written statements by and on 
behalf of the Veteran, and information on combat and the 
Korean War.  

The initial post-service medical evidence relevant to any of 
the Veteran's claims is not until July 1980, approximately 26 
years after service discharge, when the Veteran complained of 
soreness in the right shoulder.  It was noted in January 1982 
that the Veteran had aggravated an old right shoulder injury.  
There is subsequent evidence on file of disabilities of the 
low back and knees, including arthritis.

It was noted by H.L.B., M.D., in October 2004, that the 
Veteran had a history of a right shoulder and left knee 
injury in service in Korea.

Also on file are February 2005 and May 2006 lay statements 
from fellow soldiers.  According to J.W.M. and J.F.M., who 
were in the same unit as the Veteran, which was attacked in 
May 1953, they were told that the Veteran's lower extremity 
had been injured during the attack.  When they later saw the 
Veteran, he was limping.  The Veteran told J.W.M. that it 
would probably take some time before the Veteran's knees and 
legs were better.

On VA evaluation in December 2006, which included review of 
the claims file, the examiner concluded that the Veteran's 
current low back disability is less likely than not due to 
service injury because the initial evidence of a low back 
condition is a job related injury in 1977, because April 1999 
is the onset of low back pain, and because the Veteran's 
scoliosis is a developmental disability.  

The examiner concluded that the Veteran's current right 
shoulder disability is less likely than not due to service 
injury because there is no medical evidence of a right 
shoulder disability until many years after service discharge 
and it is doubtful that the Veteran could have functioned as 
he did for many years after service with a rotator cuff tear 
of the right shoulder.  The examiner also said that he could 
not provide an opinion on the etiology of the Veteran's left 
knee disability without resorting to speculation.

The Veteran testified at his personal hearing in January 2009 
that he injured his low back, right shoulder, and left knee 
in Korea in May 1953 when he fell while trying to carry a 
wounded soldier down a mountainside during combat and that he 
was treated for his disabilities beginning in service.

The Veteran contends that he is a combat Veteran.  Although 
he was not awarded any medal indicative of combat, there is 
evidence on file indicating that he was engaged in combat.  
As noted although Section 1154(b) lowers the evidentiary 
burden for establishing the presence of a disease or injury 
in service, it does not negate the need for medical evidence 
of a current disability or medical evidence of a nexus 
between a current disability and active service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

With respect to the claims of service connection for right 
shoulder and low back disabilities, as there is no medical 
evidence of either disability until many years after service 
discharge and the only medical nexus evidence on file is the 
December 2006 VA opinion against the claims, the claims of 
service connection for right shoulder and low back 
disabilities must be denied.  The October 2004 statement from 
Dr. B is not probative because it is a general statement 
based solely on the Veteran's subjective history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (information 
simply recorded by a medical examiner, unenhanced by 
additional comment by that examiner, does not on its own 
constitute competent medical evidence).

The claims for service connection for disability of each knee 
must also be denied, as the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  Consequently, there is no 
medical nexus evidence in support of a claim for service 
connection for a knee disability.  Moreover, if service 
connection for a left knee disability cannot be granted, 
service connection for a right knee disability secondary to 
the left knee also cannot be granted.

Although written statements by and on behalf of the Veteran, 
as well as the Veteran's January 2009 hearing testimony, have 
been considered, and lay persons are competent to testify 
about the Veteran's symptomatology, a layperson without 
medical training is generally not qualified to render a 
medical opinion linking a disability to service.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 5 (1992).

A lay person cannot provide medical evidence of a linkage 
between a claimed current disorder and military service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


